Defendant contends that the court erred in refusing to consider and decide his motion to suppress. If it appears that it would have been the duty of the court to deny the motion, had he considered it, then the error, if it be such, is without prejudice. The point made against the affidavit for the search warrant is that, in stating the grounds of belief, affiant did not state the place where he had bought the whisky.
We quote from the affidavit:
"The affidavit and complaint on oath and in writing of Henry Hinz, made before me, A.E. Gibson, *Page 404 
a justice of the peace of the city of Ann Arbor, in said county, upon the 16th day of May, A.D. 1925, who, being by me duly sworn, says that on the 2d floor of the premises situate, known and numbered as No. 206 South Ashley street, in the city of Ann Arbor, county of Washtenaw and State of Michigan, which said premises are occupied by one Frank Hall and Susan A. McNalley, as a residence and as a resort for the sale and purchase of intoxicating liquors, and not as a drug store nor a private dwelling house occupied as such, the said Frank Hall and said Susan McNalley not being a licensed and registered druggist or pharmacist engaged in selling intoxicating liquors under and in compliance with the requirements and restrictions imposed upon licensed and registered druggists and pharmacists by the general laws of the State of Michigan and by Act No. 338 of the Public Acts of Michigan of 1917, certain vinous, malt, brewed, fermented, spirituous and intoxicating liquors, to-wit: Wines, beers, whiskys, gins and other intoxicating liquors, are being stored and kept for the purpose of being sold, furnished or given away as a beverage, contrary to the provisions of Act No. 338 of the Public Acts of the State of Michigan for the year 1917, as amended; and that he, the said affiant, believes and has good cause to believe, that such liquor is now there concealed upon the premises above described; and that there are also now concealed on said premises there certain implements and furniture used and kept for such illegal keeping, selling, furnishing, giving away, and storing of such liquors, to-wit: Barrels, kegs, jugs, jars, cans, bottles and other containers and that the grounds of his said belief are as follows: That he, the said Henry Hinz, on Tuesday, May 12, last, purchased a pint of whisky for $2.70 and became intoxicated from drinking the same; and that said second floor above described is a resort for the sale and purchase of intoxicating liquors."
In the words following the last colon by which affiant tells of having bought the whisky, the place is not stated. But upon reading the context it is apparent that he is speaking of defendant's place. The magistrate *Page 405 
might, and it seems did, so infer. The affidavit should be held sufficient. Had the motion to suppress been entertained by the court, it would have been his duty to deny it. Therefore defendant was not prejudiced by the court's refusal.
Affirmed, and judgment advised.
SHARPE, C.J., and SNOW and McDONALD, JJ., concurred with CLARK, J.